Citation Nr: 1700039	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO. 10-44 006	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, including chronic lumbar strain, degenerative joint disease, spondylosis, and scoliosis, to include as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for neck disability, including chronic cervical strain and degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to October 1977. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from a March 2006 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for chronic lumbar strain and chronic cervical strain. The Veteran filed a notice of disagreement (NOD) in March 2006.  A statement of the case (SOC) was issued in November 2006 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2007, which the Board determined was timely filed as indicated in the Board's June 2014 decision.

In June 2014, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a November 2014 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

Although the RO characterized the claims for a chronic lumbar strain (previously claimed as a back condition) and chronic cervical strain (previously claimed as a neck condition), the Board has expanded the claims to include consideration of various other lumbar and cervical spine diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action in this appeal  is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

The Veteran contends that he has  current disabilities related to in-service injuries to his s back and neck during a night exercise.  He further contends that his back disability may be due to his service-connected knee conditions. 

The Veteran's service treatment records document his complaints of back pain with twisting motion in July 1977; the Veteran also reported bilateral leg numbness.  The assessment was lumbar back strain.  In October 1977, the Veteran was treated for neck pain with a diagnosis of strained neck muscles.  This evidence suggests in-service injuries, and the Veteran's assertions suggest current back and neck problems.

Accordingly, in June 2014, the Board remanded these claims. in part, to obtain medical findings and opinions as to the nature and etiology of the Veteran's claimed lumbar spine and cervical spine disabilities.  Notably, a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the prior remand, the AOJ arranged for the Veteran to undergo a VA examination in September 2014.  In the report, the VA examiner provided diagnoses of degenerative joint disease of the lumbar spine and degenerative disc disease of the cervical spine.  The examiner opined  that each diagnosed disability was less likely than not caused by or a result of military service.  The examiner noted that the Veteran was seen for a back strain in service that resolved with no evidence of chronicity of the lumbar spine or cervical spine disabilities after active duty and until the motor vehicle accident in 2002.  The VA examiner further concluded that his lumbar spine disability was not caused or aggravated by his service-connected knee disabilities, as that there is no evidence that degenerative joint disease of the lumbar spine worsened as a result of his bilateral knee disabilities. 

The Board finds, however, the examiner's opinions do not clearly reflect consideration of the lay assertions of record.  For example, in addressing direct service connection, the examiner relied on the lack of medical evidence for continuity and chronicity, and did not address the Veteran's contentions that he has experienced back and neck pain since his in-service injuries.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely solely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service."). 

Furthermore, the examiner did not address if, and if so, to what extent, the Veteran's in-service injuries contributed to his later diagnosed cervical strain (as diagnosed on  January 2006 VA examination) and additional lumbar spine diagnoses of record.  In this connection, the Board notes that no medical professional has addressed the etiology of the additional diagnoses of record of mild lumbar spondylosis and mild scoliosis, as reflected in January 2006 VA treatment records.  These deficiencies necessitate another remand of this matter.  See Stegall, supra.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical opinion addressing all validly diagnosed or manifested lumbar spine and cervical spine disabilities-based  on full consideration of the Veteran's documented medical history  and assertions, and supported by complete, clearly-stated rationale-to resolve these claims.  Here, the AOJ should arrange to obtain an addendum opinion from the individual who provided the September 2014 opinion, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2016).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical findings/opinions in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Tampa VA Medical Center (VAMC) and that records dated through September 2016 are associated with the file; however, more recent records may exist. Hence, the AOJ should undertake appropriate action to associate with VBMS and/or Virtual VA file(s) VA treatment records dated since September 2016.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records, to include from Tampa General Hospital, Dr. Maldonando, and his private chiropractor, all of which are treatment providers referenced in the record.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Tampa VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records, to include from Tampa General Hospital, Dr. Maldonando at IMC, and his private chiropractor.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the clinician who evaluated the Veteran and provided the September 2014 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician (preferably, an orthopedic physician) based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify all current disability(ies) affecting the cervical spine (to include cervical strain and degenerative disc disease), as well as those affecting the lumbar spine (to include lumbar strain, degenerative joint disease, and mild thoracic spondylosis and scoliosis) validly diagnosed or otherwise manifested  at any time pertinent to the current claims-even if now asymptomatic or resolved.

Then, for each identified disability, the physician should provide opinion, consistent with sound medical judgment, addressing the following: 

(a) For the cervical spine, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise the result of in-service injury or disease, to include the Veteran's strained neck muscles in October 1977. 

(b) For the lumbar spine, whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability:  

(1) had its onset during service, or is otherwise the result of in-service injury or disease, to include the Veteran's lumbar back strain in July 1977, or, if not, 

(2) was caused  OR is or has been aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected bilateral knee disabilities.  If aggravation is found, the physician should attempt to quantify the extent of the additional disability resulting from the aggravation, to include by identifying the baseline level of the disability prior to aggravation (if possible). 

In addressing the above, the physician must consider and discuss all relevant in service medical evidence and post-service medical evidence.  The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to nature, onset and continuity of symptoms.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


